DETAILED ACTION
Claims 1-12 and 20 are pending and currently under review.
Claims 13-19 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.

Response to Amendment
The amendment filed 1/19/2021 has been entered.  Claims 1-12 and 20 remain(s) pending in the application.  

Claim Interpretation
As stated in the previous office action, the recitation of “in space” in claims 1, 5, 6-12, and 20 is reasonably considered to be met by manufacturing in any location, 
As stated in the previous office action, the examiner notes that the recitations of “explorer spacecraft,” “mapping spacecraft,” “prospector spacecraft,” “mother spaceship,” and “processing ship,” are not considered to impart any further distinct limitations to the claimed spacecraft structure, such that any spacecraft that meets the functions of the aforementioned recitations is reasonably considered to meet the aforementioned spacecraft.  See MPEP 2111 & MPEP 2114.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al. (US 2015/0108687) in view of either one of Anderson et al. (US 9,266,627) or Gerlach (2005, Profitably exploiting near-earth object resources), and further in view of Zacny et al. (2013, Asteroid mining), and one of either Hoyt et al. (2013, Spiderfab: process for on-orbit construction of kilometer-scale apertures) or Shinar et al. (US 2015/0201500).
Regarding claims 1, 5, and 11-12, Snyder et al. discloses a method of additive manufacturing on spacecraft, space stations, and satellites in outer space [abstract, 0009, 0011]; wherein said method utilizes a metal powder feedstock material for additive manufacturing [0106].  The examiner considers the aforementioned disclosure of Snyder et al. to reasonably meet the claimed limitations of completing parts by additive manufacturing on a robotic processing ship, wherein said spacecraft or space station reasonably meets the limitation of a robotic processing ship.  Snyder et al. further discloses that said metal powder feedstock material can be produced from asteroid regolith, which meets the 
Snyder et al. does not expressly teach the prior steps of identifying and prospecting said asteroids through explorer spacecraft, mapping spacecraft, or prospector spacecraft (ie. steps of providing explorer spacecraft, robotic mapping spacecraft, robotic prospector spacecraft, and deploying the aforementioned spacecraft to an asteroid, launching robotic mapping spacecraft to identify potential sites of raw material, launching robotic prospector spacecraft to obtain samples, and providing a mothership and robotic miners to harvest raw material and delivering back to processing ship) as claimed.  However, the examiner submits that these preparatory steps would have been obvious in view of the prior art.  Specifically, Gerlach discloses a method of mining asteroids for the purpose of supplying valuable metals [title, abstract]; wherein said method includes the use of a launch vehicle to deploy an orbiter and lander craft to an asteroid to perform imaging and material extraction of the asteroid, respectively [p.28-31, p.44 “launch”, fig.14].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Snyder et al. by including a previous step of asteroid prospecting as disclosed by Gerlach such that precious metals can be obtained and further utilized in the additive manufacturing method in space as disclosed by Snyder et al.  The examiner reasonably considers the launch vehicle to meet the claimed limitation of an explorer spacecraft, and the orbiter and lander craft deployed from said launch vehicle to meet the limitations of 
Alternatively, Anderson et al. discloses a method of prospecting asteroids for mining [abstract]; wherein said method includes deploying a satellite having two or more spacecraft piggy-backed thereon to measure, prospect, and subsequently extract desired asteroid material in space in order to collect precious resources from asteroidal bodies [abstract, col.1 In.14-42, col.2 In.61-67, col.4 In.6-60, fig.1]. Therefore, it would have been obvious to one of ordinary skill to modify the method of Snyder et al. by including a previous step of asteroid prospecting and mining as disclosed by Anderson et al. such that precious asteroidal resources can be collected.  The examiner reasonably interprets the aforementioned satellite and two or more spacecraft to meet the claimed limitations of an explorer spacecraft having mapping and prospecting spacecraft on board therein and launched therefrom, respectively, because said satellite has the function of approaching said asteroid (ie. exploring), said two or more spacecraft have the function of measuring (ie. mapping) and extracting asteroid material (ie. prospecting), and launching of said spacecraft from the satellite of Anderson et al. would have been expected to occur because said spacecraft would naturally have to be detached and send to an asteroid (ie. launched) as recognized by one of ordinary skill.  Said measuring and prospecting of Anderson et al. further includes sending said spacecraft to identify viable asteroids based on the concentration of desired materials present and obtaining samples from said asteroids, which the examiner reasonably considers to meet the limitations 
Regarding the recitation of providing a mothership having robotic miners, Zacny et al. further discloses that, after prospecting, the actual mining can be performed by a team of small mining robot spacecraft deployed from the mothership that deliver feedstock material back to the mothership for further processing [sectionB “asteroid mining approaches”].  The examiner reasonably considers the mothership and robotic miners of Zacny et al. to meet the claimed 
Regarding the recitation of “processing said material from said asteroid...,” the examiner considers this step to have been expected in the combined disclosure of Snyder et al., Anderson et al., and Zacny et al. because Snyder et al. expressly teaches that the feedstock material is produced from asteroid regolith through grinding, pulverizing, etc. [0042].  In other words, the examiner submits that said regolith would naturally require some further processing such that a useable feedstock is produced therein, as previously taught by Snyder et al.  Additionally, Zacny et al. teaches further processing of the collected feedstock material as stated previously [table1, sectionB “asteroid mining approaches”].
Snyder et al., Anderson et al., and Zacny et al. do not expressly teach delivering the completed part to a space station or colony as claimed.  However, the examiner submits that the aforementioned step would have been obvious to one of ordinary skill because it would have been well known and reasonably recognized by one of ordinary skill to deliver said completed part to another location in outer space where said part was desired.  The examiner submits that the aforementioned limitation does not impart any further patentably significant or manipulative steps to the disclosed method of Snyder et al., Anderson et al., and Zacny et al. that would not have been readily recognized by one of ordinary skill because the mere step of “delivering” (ie. moving the completed part from one location to another) is not considered to impart any further patentable weight to 
Regarding the newly amended limitations of the specific type of additive manufacturing, Hoyt et al. further discloses that additive manufacturing in space can ideally include selective laser sintering, fused deposition, and electron beam 
Regarding the further recitation of the material specifically being an iron-nickel raw material as recited in independent claim 5, Zacny et al. further discloses that the asteroid raw material can be iron-nickel [“sec.D metal mining”].
Regarding claims 2-4 and 8-10, the aforementioned prior art discloses the method of claims 1 and 5 (see previous).  As stated previously, Hoyt et al. further discloses that additive manufacturing in space can ideally include selective laser sintering, fused deposition, and electron beam fabrication [sec.2.2.1].  The examiner notes that the aforementioned means of additive manufacturing reasonably meets the instantly claimed methods.  Alternatively, Shinar et al. .
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al. (US 2015/0108687) and others as applied to claim 5 above, and further in view of Pieters (1994, Meteorite and asteroid reflectance spectroscopy).
Regarding claims 6-7, the aforementioned prior art discloses the method of claim 5 (see previous).  The aforementioned prior art does not expressly teach that the step of “making contact” further utilizes meteorites on Earth to determine a desired property such as composition.  Pieters discloses that it is well-known to link a meteorite (ie. solid material from extraterrestrial sources that reaches the surface of the Earth) to a specific asteroid class through properties such as composition, among others [introduction].  Said disclosure of Pieters ultimately allows one to infer compositional implications regarding asteroids in space based on measurements of meteorites on Earth [p.490].  Therefore, it would have been obvious to one of ordinary skill modify the method of the aforementioned combination by linking the asteroid class of the asteroids of the aforementioned combination to a meteorite on Earth through determination of composition such that materials in space can be accurately surveyed and identified [p.460 In.8-11].  .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al. (US 2015/0108687) and others as applied to claim 5 above, and further in view of Straub et al. (2016, Design for an in-space 3d printer).
Regarding claim 11, the aforementioned prior art discloses the method of claim 5 (see previous).  The aforementioned prior art does not expressly teach delivering of the parts to a Mars colony as claimed.  Straub et al. discloses that it is known to use an in-space 3d printer to make spacecraft in-orbit to avoid spacecraft launch costs [abstract, p.1 In.21-23, sec.2.1].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by fabricating spacecraft in-orbit, as disclosed by Straub et al., such that launch costs can be avoided.  Zacny et al. further discloses that it is known that infrastructure on Mars is desirable [sec.Ilf].  Therefore, the examiner submits that one of ordinary would have reasonably been motivated to send in-orbit fabricated spacecraft to Mars in view of the teachings of the aforementioned prior art and Straub et al.  The examiner submits that sending of said spacecraft to Mars would reasonably meet the claimed limitation of sending a completed product (ie. in-orbit fabricated spacecraft) to a Mars colony.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al. (US 2015/0108687) and others as applied to claim 5 above, and further in view of Stephens (US 2013/0211594).
Regarding claim 20, the examiner notes that the limitations of claim 20 are substantially similar to those of claims 5 and 7-8, with the further limitations that said method is controlled from Earth.  As stated previously, the aforementioned prior art discloses the method of claims 2, 5, and 7-8 (see previous).  The aforementioned prior art does not expressly teach remote control from Earth.  Stephens discloses a system for controlling proxy robots in space and near space locations [abstract, 0004]; wherein said robots are controlled remotely from Earth such that the need for human presence is satisfied while avoiding risks and costs of physically sending humans to space [0015, 0022].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned combinations by specifically controlling said method from Earth, as disclosed by Stephens, such that human control can be achieved without the risks and costs of physically sending human astronauts.

Response to Arguments
Applicant's arguments, filed 1/19/2021, have been fully considered but they are not persuasive.
Applicant first argues that Snyder et al. does not teach the specific additive manufacturing methods of laser metal deposition, electron beam, etc. as claimed.  In response, the examiner notes that the previous office action and rejections never alleged this point.  Rather, this limitation was shown to be taught by Hoyt et al. or Shinar et al.  Therefore, applicants’ arguments are moot because they do not apply to the rejections at hand.
Applicant then argues that Anderson et al. is merely directed to a “space telescope” such that the disclosure of Anderson et al. does not meet the claimed limitation of a “mapping spacecraft,” “prospector spacecraft,” or launching from the explorer spacecraft as claimed.  The examiner cannot concur.  Specifically, the examiner notes that Anderson et al. does not only teach a space telescope, contrary to applicants’ arguments.  As stated previously, Anderson et al. expressly teaches that the spacecraft can have several embodiments, including one wherein said spacecraft is two or more spacecraft to identify and track asteroids (ie. mapping), extract asteroid material in-situ (ie. prospecting), and be piggy-backed on a satellite (ie. launched from an explorer spacecraft) [col.4 ln.6-60].  Thus, the examiner cannot concur with applicants’ unreasonably narrow interpretation of Anderson et al. absent concrete evidence or reasoning to the contrary.
Applicant then argues that the disclosure of Zacny is general and vague, such that the probes of Zacny et al. do not meet the claimed feature of “mapping” and “prospecting” spacecraft.  The examiner cannot concur.  Firstly, as stated in the previous claim interpretation section, the examiner submits that the recited terms of “mapping” and “prospector” are equally vague and do not further recite any structure specific to functions of “mapping” and “prospecting,” respectively.  Thus, it is unclear to the examiner as to why applicant argues that the vague disclosure of Zacny et al. is not sufficient to meet the claims when the claims themselves are equally vague.  Secondly, Zacny et al. expressly teaches that said probes are “reconnaissance” probes that serve to study and acquire 
Applicant again argue that Snyder, Zacny, and Anderson et al. do not teach the specific types of additive manufacturing.  As stated previously, the examiner notes that the previous rejections never alleged this point, such that applicants’ arguments are moot because they do not apply to the previous rejections.  Said arguments are further moot in view of the new rejections over Shinar et al. or Hoyt et al.
Applicant then argues that the disclosure of Hoyt et al. is “simply a broad general statement” which does not teach the claimed additive manufacturing method.  The examiner cannot concur.  As stated previously, Hoyt et al. expressly teaches the print head additive manufacturing of Snyder et al. to be an art-recognized equivalent of selective laser sintering, fused deposition, and electron beam fabrication in the scope of additive manufacturing in outer space [sec.2.2.1].  Thus, one of ordinary skill would have reasonably substituted one of the aforementioned additive manufacturing methods for the print head method of Snyder et al. in order to arrive at the claimed invention.  See MPEP 2144.06(II).

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Examiner, Art Unit 1734